Citation Nr: 1453604	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a low back disorder. 

2. Entitlement to an initial rating in excess of 10 percent for a neck (cervical spine) disorder. 

3. Entitlement to a separate rating for radiculopathy of the right lower extremity.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from May 1972 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 and August 2011, rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California. 

In the December 2008 rating decision, the RO granted service connection and assigned an initial noncompensable rating for the Veteran's low back disorder. Subsequently, in the November 2013 Supplemental Statement of the Case (SSOC), the RO granted an initial rating increase for the Veteran's low back disorder as 10 percent disabling. 

The Veteran's claim for service connection for his neck disorder was granted by the RO in an August 2011 rating decision, evaluated currently as 10 percent disabling.  

During the pendency of this appeal, the Veteran raised the issue that his service-connected disabilities precluded him from securing or following a substantially gainful occupation. Although the Veteran failed to raise the issue of TDIU in his substantive appeal, VA Form 9, the issue is ancillary to the Veteran's claim and, therefore, may be considered by the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009). However, as will be explained below, the request for a TDIU is being remanded to determine whether the Veteran's service-connected disabilities, render him unable to secure or follow substantially gainful employment. 

The issue(s) of entitlement to TDIU and entitlement to a separate rating for radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to July 31, 2013, the evidence of record show that the Veteran's low back disability was characterized by flexion up to 70 degrees and extension of 25 degrees, with increased pain, and with no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes. 

2. From July 31, 2013, the Veteran's low back disability has been characterized by flexion up to 45 degrees and extension of 10 degrees, with increased pain, and with no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes.

3. Prior to August 15, 2013, the Veteran's neck (cervical spine) disability was manifested with flexion of 45 degrees or greater and extension up to 40 degrees, with no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes; however, the Veteran suffered additional functional loss from flare-ups and pain. 

4. From August 15, 2013, the Veteran's neck (cervical spine) disability has been manifest with flexion limited to 20 degrees and extension of 5 degrees, with no evidence of favorable ankyloses of the entire cervical spine. 


CONCLUSIONS OF LAW

1. The criteria for entitlement for an initial rating in excess of 10 percent for a low back disorder, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2014).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent for a low back disorder, from July 31, 2013, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2014).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent for a neck (cervical spine) disorder, but no higher, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.21, 4.40, 4.45, 4.59, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2014), Diagnostic Code 5243 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's disabilities, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Additionally, the Board notes that in the case where there is evidence of arthritis, the joint at issue can also be rated under Diagnostic Code 5010. Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by x-ray findings and is to be rated as degenerative arthritis. Traumatic arthritis (Diagnostic Code 5010) is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis. Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved. However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if there is degenerative arthritis established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2014). If there is no objective evidence of limitation of motion: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, a 20 percent rating is warranted; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is warranted.


Low Back Disorder Prior to July 31, 2013

The Veteran is currently rated as 10 percent disabled under Diagnostic Code 5237, for his service-connected low back disorder. In the November 2013 SSOC, the RO granted an increase of the Veteran's initial rating to 10 percent disabling, effective to the inception of the Veteran's claim. The Veteran asserts that his current back condition is worse than his current 10 percent rating. However, while the Veteran's July 31, 2013, private examination revealed a more disabling back condition, there is no competent evidence of record demonstrating a similar disability picture prior to that examination date. 

Diagnostic Codes 5237 through 5243 are applicable to the spine. Of particular interest in this instance is Diagnostic Code 5237 which governs ratings of lumbosacral sprain. The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

Regarding evaluation of this disability prior to July 31, 2013, considering the pertinent evidence of record, the Board finds that an initial rating in excess of 10 percent for the service-connected lower back disability, prior to July 31, 2013, is not warranted. 

There is no competent evidence, medical or otherwise, in the Veteran's claims file that demonstrate the Veteran's condition was more than 10 percent disabling prior to July 31, 2013. A VA examination from October 2008 revealed that the Veteran's range of motion with forward flexion of 90 degrees and extension of 30 degrees.
The medical findings of the October 2008 VA examination directly address the criteria under which this disability is evaluated. Since that examination, there has been no medical examination that has revealed a worsening condition commensurate of a disability rating in excess of 10 percent. 

The Board notes that the Veteran's claims file contains extensive contemporaneous VA and private treatment records for the Veteran's low back condition. However, neither VA treatment records nor private medical evidence note any quantitative increase in severity of the Veteran's back condition. While these records do note that the Veteran suffers from low back pain, they do not provide the degree or severity of the conditions in which compensable ratings criteria could be applied. As an example, the Board notes a private treatment record from November 2011 detailing low back pain with a diagnosis of arthritis, and a notion regarding range of motion and flexion. However, no further analysis or testing were performed to identify the degree in which the range of motion was affected, nor the degree of functional impairment the Veteran suffers from as a result of such diagnosis. Therefore, these records are insufficient in determining a rating in excess of 10 percent in the period prior to July 31, 2013. Consequently, with no competent evidence of a worsening condition prior to July 31, 2013, the Board finds that the Veteran's initial rating of 10 percent disabling for a low back condition prior to July 31, 2013, shall be continued.  

In making this determination, the Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board finds that the claims file does not contain sufficient evidence to support any additional increase in disability rating based on functional loss due to flare-ups of pain under DeLuca. While the Veteran has reported experiencing additional pain and flare-ups, medical records and examinations reveal that such pain did not result in functional loss. Additionally, the Veteran's report of pain and weakness in his lower extremities are attributed to his possible radiculopathy, which has been remanded back to the RO. Finally, the Veteran's flare-ups are attributed to his neck condition, as the Veteran himself explained during his DRO hearing. Therefore, the Board finds that no increase in the Veteran's current back rating is warranted under DeLuca.  

Low Back Disorder From to July 31, 2013

In October 2013, the Veteran was afforded a VA C&P medical examination for his low back condition. The VA examiner provided a physical examination of the Veteran and diagnosed the Veteran with mild degenerative central canal spinal stenosis L4/5. The examiner noted the forward flexion of the Veteran's thoracolumbar spine to be 70 degrees and extension to be 25. A MRI was performed on the Veteran's back, which the examiner analyzed and determined to show some arthritis. 

Under the General Rating Formula for Diseases and Injuries of the Spine provided above, a service-connected low back disability with forward flexion of 70 degrees and extension of 25, warrants a 10 percent disability rating. 

Subsequently, however, the Veteran submitted medical evidence of an examination of the Veteran's back, conducted by his private physician on July 31, 2013. The examination revealed a marked difference in the Veteran's range of motion than that of the VA C&P examination. The private examiner noted a forward flexion of 45 degrees and extension of 10 degrees, with increased pain. The examiner also diagnosed the Veteran with Intervertebral Disc Syndrome (IVDS) but identified no incapacitating episodes. A MRI was also performed during the examination and identified some arthritis. The examiner noted no ankylosis, muscle spasms, or guarding, with some localized tenderness. Pursuant to the General Ratings Formula, a 20 percent disability rating is warranted. See 38 C.F.R. § 4.71(a). The Board finds that this private medical examination of record places the Veteran's claim at least in equipoise to the evidence against an increased initial rating after July 31, 2013. 

The Board notes the fact that the July 2013 private medical examination was conducted by a physical therapist, and that it contradicts the subsequent October 2013 VA C&P examination. The Board finds, nevertheless, that the July 2013 examination remains at least equally probative as that of any VA examination. 
While the private examination was conducted by a third party physical therapy company, the final analysis and diagnosis was signed by the Veteran's physician. Indeed, the Veteran's private physician even provided his analysis and diagnosis on a proper VA medical examination form for back disorders, VA Form 21-0960M-14. 

Here, the Board finds that both medical opinions, that of the VA and the Veteran's private physician, to be at least equally competent and probative. Therefore, as both examiners' opinions are based upon an evaluation of the Veteran, the Board finds that they are entitled to the same probative weight regarding the claimed disability.  Therefore, in resolving all benefit of the doubt in favor of the Veteran, the Board finds that a rating of 20 percent from the July 31, 2013, private examination to be warranted. See 38 C.F.R. § 4.3.

The Board notes that during the pendency of his appeal, the Veteran has claimed, in multiple lay statements, that his condition was worse than that represented by his 10 percent disability rating. The Board has considered the Veteran's statements regarding his symptoms. The Veteran is competent to report observable symptoms such as pain or tenderness. See Layno v. Brown, 6 Vet. App. 465 (1994). However, as a layperson, the Veteran is not competent to identify the specific level of his disability according to the appropriate diagnostic code. Id; see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  Such competent evidence concerning the nature and extent of the Veteran's service-connected back disability has been provided by medical professionals who have examined him during the current appeal, and cited in the preceding paragraphs. The Board finds the evidence from those medical professionals to be most probative in determining the proper disability ratings regarding the Veteran's low back condition.

Neck (Cervical Spine) Disorder 

The Veteran is currently rated as 10 percent disabled under Diagnostic Code 5010, for his service-connected neck (cervical spine) disorder. 

Neck (cervical spine) conditions are normally rated under Diagnostic Codes 5237. Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine between 30-40 degrees; or, combined range of motion between 170-335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. An evaluation of 20 percent rating is warranted for forward flexion of the cervical spine between 15-30 degrees; or, combined range of motion below 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. An evaluation of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

As noted previously, in a case where there is evidence of arthritis, the joint at issue can also be rated under Diagnostic Code 5010. Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by x-ray findings and is to be rated as degenerative arthritis. Here, the Veteran's October 2010 & October 2013, VA C&P examination of his neck (cervical spine) revealed normal range of motion. Specifically, in the October 2013 examination, the examiner noted a forward flexion of 45 degrees and extension of 40 degrees, with no muscle spasms, guarding or localized tenderness. However, both VA examinations provided x-rays of the Veteran's neck which revealed signs of arthritis. While the Veteran's examination did not warrant a compensable rating based on range of motion, it did, however, warrant a 10 percent rating based on arthritis, under Diagnostic Code 5010. 

Similar to the Board's discussion previously for the Veteran's low back disability rating prior to his private examination, the Board finds that there is no competent evidence of record that would warrant an increased initial rating in excess of 10 percent, based on range of motion, or under Diagnostic Code 5237, for the Veteran's neck (cervical spine) condition prior to August 15, 2013. The October 2010 VA examination established that the Veteran only warranted a 10 percent disability rating under Diagnostic Code 5010 based on arthritis. 

However, when evaluating disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

The Veteran contends that his neck condition has become worse since the October 2010 VA examination. Specifically, he contends that his neck causes him such severe pain that he must get up from bed in the middle of the night to relieve his pain. Similarly, in his 2013 DRO hearing, the Veteran contended that he also experiences flare-ups that sometimes require him to lie down, to relieve the pain. Indeed, the Veteran has consistently reported these problems with pain during his examinations prior to August 13, 2013. In his October 2010 C&P examination, the examiner noted that the Veteran reported that pain associated with his neck condition dramatically affected the Veteran's daily/social function including driving a vehicle and other recreational activities. While the examiner reported a normal range of motion during the October 2010 examination, the examiner did note there was increased pain at the end points. Finally, the Board notes that in the October 2013 C&P examination the examiner affirmatively noted that the Veteran suffered from functional loss due to pain, resulting in some loss of movement than normal, and pain on movement. The Board finds that the Veteran's neck condition meets those standards set out in DeLuca and Mitchell, and therefore, warrants a higher initial disability rating of 20 percent.  

The August 15, 2013 private medical examination notes a restrictive range of motion for the Veteran's neck condition, with marked interference with daily function and work, and a diagnosis of intervertebral disc syndrome (IVDS). Specifically, the examination noted the Veteran's forward flexion of 20 degrees and extension of only 5 degrees, with localized tenderness and muscle spasms/guarding, not resulting in abnormal gait or spinal contour. The August 2013 examination also afforded the Veteran with a MRI, which reveals arthritis of the Veteran's cervical spine. Under Diagnostic Coda 5237, this limited range of motion and symptomatology warrants a 20 percent disability rating. 

The August 2013 private medical examination of the Veteran provided a comprehensive diagnosis of the Veteran's condition. Unlike the examination provided for the Veteran's back condition, this examination was conducted by the Veteran's physician, and not a third party. The analysis and diagnosis was also provided on a proper VA medical examination form for neck (cervical spine) conditions, VA Form 21-0960M-13. The Board notes that by providing the medical analysis and diagnosis on a proper VA form, the private examination provides the adequate details, analyses, explanations and reasoning for the VA to provide a proper legal analysis when determining disability ratings. Therefore, the Board finds that the private medical examination is both competent and probative to the claim for a neck condition on appeal, and puts the Veteran's claim at least in equipoise with the medical evidence against the claim.

Under Diagnostic Code 5237, a neck condition manifested by forward flexion of only 20 degrees with muscle spasms/guarding, not resulting in abnormal gait or spinal contour, warrants a 20 percent disability rating. Since this rating is higher than the 10 percent the Veteran is currently rated, under Diagnostic Code 5010, the Veteran shall be rated under 5237. 38 C.F.R. § 4.7; see Butts v. Brown, 5 Vet. App. 532, 538 (1993). Therefore, considering the pertinent evidence of record, the Board finds that a rating of 20 percent for the service-connected neck (cervical spine) disability under Diagnostic Code 5237, from August 15, 2013, is warranted. 

The August 2013 private examiner also diagnosed the Veteran with IVDS. IVDS may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is in order. Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Incapacitating, as described for VA purposes, means a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician. The Board notes that, under this section of the private examiner's form, the Veteran's physician failed to note any duration of incapacitating episodes that would otherwise be compensable under Diagnostic Code 5243 (ratings based on incapacitating episodes). The examiner simply noted that the Veteran claimed he had problems with it on a daily basis. The Board has considered whether this denotes the Veteran's suffers from incapacitating episodes on a daily basis, and finds that such interpretation is neither supported by the examination nor the evidence of record. 

While the examiner made the notation in the IVDS section of the form, there is no mention of severity of the "problems". The Board notes that the form provides the definition of "incapacitating" for VA purposes, and finds that making such hand written notation instead of simply checking the applicable box to mean that the Veteran, while suffering from IVDS, does not necessarily experience incapacitating episodes. Furthermore, there is no evidence, lay or medical, that asserts that the Veteran's IVDS incapacitates him within the meaning for VA purposes. Indeed, while the Veteran does mention having to sometimes lay down as a result of pain, the Veteran explicitly denies in his July 2013 DRO hearing having ever been prescribed bed rest by his physician. Therefore, an application of Diagnostic Code 5243 for IVDS based on incapacitating episodes is not warranted. 

The Board notes that the Veteran has submitted several lay statements, as well as those from his family and friends, regarding his disability. While the Veteran, as a lay person, and his family and friends, are competent to offer evidence as to the symptoms or manifestations of a disease or disability, their belief as to its severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence. See Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993); see also Ingram, 21 Vet. App. at 256-57.

Finally, an analysis under DeLuca and Mitchell does not show that the Veteran suffers from functional loss in excess of that already encompassed by his 20 percent rating, from August 15, 2013 onward.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board finds that all symptomatology alleged by the Veteran during this period, has been contemplated within the 20 percent rating he is granted herein for that period, and no higher rating is warranted.  

Extraschedular

Neither the Veteran's service-connected low back condition nor his neck (cervical spine) condition has been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321. In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The first Thun element is not satisfied here. The Veteran's service-connected low back and neck disabilities are manifested by signs and symptoms such as pain, limitation of motion, guarding, tenderness, and weakness. The Veteran has also reported muscle spasms, decreased walking and standing tolerance, fatigue, and stiffness. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine. This General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, as well as neurologic abnormalities. The General Rating Formula further considers muscle spasm and tenderness. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing. See 38 C.F.R. §§ 4.45, 4.59; see also Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's lower back disability picture. In short, there is nothing exceptional or unusual about the Veteran's lower back or neck disability because the rating criteria reasonably describe his disability level and symptomatology and further development will not change that. See Thun, 22 Vet. App. at 115; contra Brambley v. Principi, 17 Vet. App. 20 (2003).  Therefore referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) in regard to any of these disabilities is not warranted.  In 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has resolved reasonable doubt in the Veteran's favor in determining that an increase to a 20 percent rating for his low back disability is warranted from July 31, 2013, but his 10 percent rating prior to that date will be continued. The Board further finds that the assignment of an initial rating of 20 percent for the service-connected neck (cervical spine) is warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for a low back disorder is denied. 

Entitlement to a rating of 20 percent for a low back disorder, effective from July 31, 2013 is granted.

Entitlement to an initial rating of 20 percent for a neck disorder is granted. 


REMAND

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment cause by any service-connected disabilities. 38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014). In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for the following: (1) bicipital tenosynovitis of the right shoulder, evaluated at 10 percent; (2) tinnitus, evaluated at 10 percent; (3) bilateral hearing loss, evaluated at 0 percent; (4) radiculopathy, left lower extremity with knee weakness associated with chronic low back strain, evaluated at 10 percent; (5) a cervical spine (neck) condition, evaluated at 20 percent; and (6) a low back condition, evaluated at 20 percent. Based on the combined ratings table under 38 C.F.R. § 4.25, the Veteran's total combined schedular rating percent is 50 percent. See 38 C.F.R. § 4.25, Table I. Therefore, the Veteran does not meet the schedular percentage threshold requirements under 
§ 4.16(a), and does not qualify for a TDIU. However, Section 4.16(b), allows for extraschedular consideration of cases in which Veterans are unemployable due to service-connected disabilities but do not meet the percentage standards set forth in 
§ 4.16(a). 

The Veteran asserts, in his multiple submissions of lay testimony, that his service-connected disabilities prevents him from obtaining gainful employment. In the Veteran's October 2010 C&P examination for his neck condition, the examiner noted that the Veteran complained of extensive pain and flare-ups that would cause him to have to lay down or sit and rest until the pain subsided. Again, during the Veteran's July 2013 Decision Review Officer (DRO) hearing, he explained that his back and neck condition prevented him from moving efficiently and he is often fatigued. Most critically, the Veteran's August 2013 medical examination by his primary care physician noted that because of the Veteran's neck disability, he also has a hard time lifting and extending his arms. The examiner opined that the Veteran's neck disability would in fact have a functional impact on the Veteran's ability to find and retain gainful employment.  

In light of such evidence, the Board finds that the record evokes consideration of 
an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b). In cases with claims of TDIU, as it is here, provisions under 38 C.F.R. § 4.16(b), dictates that when a Veterans falls short of the threshold percentage requirement set out in 38 C.F.R. § 4.16(a), the case may be submitted for extraschedular consideration. Therefore, remand for further development is need to determine if extraschedular referral is warranted. 

Additionally, in private medical examinations as well as VA treatment records, for both conditions, the examiners noted radiculopathy, with some identified pain and numbness in the Veteran's extremities. The claims folder reveals that adjudicative action has not been undertaken by the RO on some of these issues. There is competent evidence of record that reveals a diagnosis of radiculopathy related to both the low back and neck condition.  The Board notes that the RO has granted the Veteran's claim for service connection for radiculopathy of the left lower extremity with knee weakness.  However, no analysis has been accorded for those associated with the right side of the body. The Board notes that in the Veteran's examination for his low back in July 2013, the examiner noted the Veteran's condition affected the right lower extremity more than the left. Therefore, the Board finds remand is warranted for further development. 

Accordingly, the case is REMANDED for the following actions: 

1. The RO/AMC should inform the Veteran of the elements of a request for an extraschedular evaluation under 38 C.F.R. § 4.16(b).

2. The RO/AMC should schedule the Veteran for another examination of both the Veteran's low back and neck disability, to include his right lower extremity for radiculopathy. The examiner should perform all necessary diagnostic and clinical tests. The examiner should also determine the extent of functional and industrial impairment due to the Veteran's service-connected disabilities. The claims file (with all relevant electronic documentation) and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition. It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment. See 38 C.F.R. § 4.10. The examination report must include a complete rationale for all opinions and conclusions expressed.

The examiner is instructed to reconcile his or her findings with those of the Veteran's private medical examinations of July 31, 2013 (back), and August 15, 2013 (neck).

The examiner's attention is also called upon to reconcile and provide an opinion regarding the November 12, 2013, VA examiner's opinion regarding left radiculopathy, and the July 13, 2013, examination identifying problems with weakness with the right extremity. 

3. After completing the above development, re-adjudicate the issues on appeal. If any benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC) and afford the Veteran an appropriate opportunity to respond. The SSOC should contain a determination on all the pending issues in this appeal, to include, if applicable, whether the case should be referred for entitlement to extraschedular consideration for TDIU to the Director, Compensation Service, for evaluation under the provisions 38 C.F.R. § 4.16(b). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


